Citation Nr: 1102346	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-21 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a lung condition, to 
include asbestosis, chronic obstructive pulmonary disease (COPD), 
bronchospasm, dyspnea, and obstructive airway disease, including 
as secondary to in-service exposure to asbestos and ammonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1955 to May 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2006, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record. During the hearing, the Veteran 
submitted additional VA medical records along with a waiver of 
initial RO consideration of the evidence.  Thereafter, in June 
2009, the Veteran submitted further VA medical records and lay 
statements directly to the Board, and his representative 
subsequently waived the right to have that evidence reviewed by 
the RO.  Accordingly, the Board accepts all of this recently 
submitted evidence for inclusion in the record.  See 38 C.F.R. § 
20.800 (2009).  

In remands dated in March 2007 and October 2008, the Board 
directed the RO, via the Appeals Management Center (AMC), to 
obtain additional VA and private treatment records and afford the 
Veteran a VA pulmonary examination.  Thereafter, in February 
2010, the Board requested a Veterans Health Administration (VHA) 
opinion with respect to the Veteran's claim.  That additional 
development is now complete.

As a final introductory matter, the Board recognizes that the 
issue on appeal was originally phrased as entitlement to service 
connection for asbestosis (claimed as a lung condition).  
However, in light of the clinical evidence of record showing 
diagnoses of COPD, bronchospasm, dyspnea, and obstructive airway 
disease, the Veteran's lay statements and hearing testimony 
asserting that he has asbestosis or a related lung condition due 
to in-service asbestos and ammonia exposure, and the recent 
determination in Brokowski v. Shinseki, 23 Vet. App. 79, 85-86 
(2009), the Board has rephrased the issue on appeal as it appears 
on the title page of this decision.


FINDING OF FACT

There is no competent evidence of record that links any currently 
diagnosed lung condition to the Veteran's in-service asbestos 
exposure, claimed ammonia exposure, or any other aspect of his 
active service.


CONCLUSION OF LAW

Service connection for a lung disorder, to include as secondary 
to asbestos and/or ammonia exposure is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO and AMC in 
March 2004 and May 2007 (1) informed the Veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information and 
evidence that VA would obtain and assist him in obtaining; and 
(3) informed him of the information and evidence he was expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The RO/AMC sent the Veteran a VCAA notice 
letter in May 2007, and has since gone back and readjudicated his 
claim in the April 2008 and May 2009 supplemental statements of 
the case (SSOCs), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because the Federal Circuit Court recently 
held that a statement of the case or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Consequently, even assuming that there is any deficiency in the 
notice to the Veteran, or the timing of the notice, it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the appellant, 
but determining nonetheless that the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the error 
was harmless).

Moreover, if there was any deficiency in the notice to the 
Veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted.  First, based on the communications 
sent to him over the course of this appeal and his responses, 
he clearly has actual knowledge of the evidence he is required to 
submit and needed to substantiate his claim.  Secondly, based on 
his contentions he is reasonably expected to understand from the 
notices what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  

VA also fulfilled its duty to assist by obtaining all relevant 
evidence concerning the claim under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  All pertinent private and VA medical records 
identified by the Veteran and his representative have been 
obtained.  Additionally, the Veteran and his representative have 
submitted lay statements and provided testimony at a Board 
hearing.  They have not made VA aware of any additional evidence 
that needs to be obtained in order to fairly decide the Veteran's 
claim.  

The Board recognizes that, as part of its duty to assist, VA is 
obligated to provide a medical examination and/or seek a medical 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  VA considers an examination or opinion 
necessary to make a decision on the claim if the evidence of 
record (1) contains competent evidence that the claimant has a 
disability, or persistent recurring symptoms of disability; (2) 
indicates the disability or symptoms may be associated with his 
military service; and (3) contains insufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded a January 2009 VA 
pulmonary examination which yielded evidence pertinent to his 
claim for service connection for a lung disability.  
Additionally, the Board obtained a June 2010 Veterans Health 
Administration (VHA) opinion from a VA pulmonologist regarding 
whether any currently diagnosed lung disability was related to 
the Veteran's reported in-service exposure to asbestos and 
ammonia, or to any other aspect of his military service.  

The Board recognizes that the Veteran and his representative have 
asserted that the January 2009 VA examination was inadequate 
because it failed to explain "what information or medical 
reasons the [pulmonary function tests] PFTs showed patterns not 
typical of asbestos exposure" and did not address the Veteran's 
alternate contention that he acquired a lung condition through 
in-service ammonia exposure.  Additionally, the Board is 
cognizant of the Veteran's representative's allegation that the 
January 2009 VA examiner did not have the requisite 
qualifications to render an opinion regarding the etiology of the 
Veteran's lung condition.  As will be discussed in greater 
detail, below, however, the January 2009 VA examiner reported the 
PFT findings in full and explained how they reflected an 
obstructive pattern of breathing not typically associated with 
exposure to asbestos.  Moreover, that examination was conducted 
by a licensed physician certified to perform VA examinations.  
The representative has not articulated, and the evidence of 
record does not otherwise show, any reason why that examiner 
should be considered unqualified.  

In any event, the Board has now obtained a VHA opinion from a 
pulmonary expert that specifically addresses the Veteran's 
contentions that he has lung disability that is related to in-
service asbestos or ammonia exposure.  That VHA examiner's 
opinion is supported by a detailed rationale and is reconciled 
with all medical and other pertinent information in the claims 
folder.  As such, the Board finds that any deficiency associated 
with the prior January 2009 VA examination has been cured by the 
June 2010 VHA opinion and that VA is not required to afford the 
Veteran another VA etiological examination and opinion pursuant 
to 38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, the Board finds that VA has done 
everything reasonably possible to notify and assist the Veteran 
and that no further action is necessary to meet the requirements 
of the VCAA.  The Board will now turn to the merits of the 
Veteran's claim.

II. Whether the Veteran is Entitled to Service Connection for a 
Lung Condition

The Veteran, in written statements and testimony before the 
Board, contends that his currently diagnosed lung problems had 
their onset during his period of active service and that service 
connection is therefore warranted.  Specifically, he asserts that 
he developed these problems as a result of exposure to asbestos 
while serving in the Navy as an engine repairman and firefighter.  
In the alternative, the Veteran alleges that he developed a lung 
condition through exposure to ammonia while working at an ice 
house in Morocco during his active service.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if preexisting such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009). 

Generally, in order to prevail on the issue of service connection 
on the merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be presumed for certain 
chronic diseases that are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, 
neither asbestosis, COPD, nor any of the other lung conditions 
with which the Veteran has been diagnosed are diseases subject to 
presumptive service connection.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

There is no specific statutory guidance with regard to asbestos-
related claims.  Nor has the Secretary promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases, which provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 
11, 1988).  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, § 7.21.  

In December 2005, M21-1, Part VI was rescinded and replaced with 
a new VA Adjudication Procedure Manual, M21-1MR.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The applicable section of M21-1MR is Part IV, Subpart ii, Chapter 
1, Section H, topic 29.  It lists some of the major occupations 
involving exposure to asbestos, including mining, milling, work 
in shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, manufacture 
and installation of roofing and flooring materials, asbestos 
cement and pipe products, and military equipment.  High exposure 
to respirable asbestos and a high prevalence of disease have been 
noted in insulation and shipyard workers.

Here, the Veteran's service personnel records reflect that he 
served on the USS Limpkin, USS Grand Canyon, USS Fiske, USS 
Kankakee and the USS Fulton.  His DD Form 214 lists his military 
occupational specialties as engine man and fireman, each of which 
entails a high probability of asbestos exposure.  Accordingly, in 
light of the aforementioned guidelines provided in the VA 
Adjudication Procedure Manual, M21-1MR, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that he 
likely was exposed to asbestos in service.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), 
Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, 
Topic 29 (Dec. 13, 2005); 38 C.F.R. § 4.3.  The Board's inquiry 
does not end here, however, as it must now consider whether a 
nexus exists between the Veteran's in-service asbestos exposure 
and any current lung condition, including asbestosis, COPD, 
bronchospasm, dyspnea, and obstructive airway disease.  See 
Hickson, supra.

The Veteran's service treatment records reflect that in January 
1961, he was treated for complaints of coughing, congestion, and 
heart palpitations.  However, on clinical examination, his chest 
was found to be clear and he was returned to active duty.  In 
February 1962, he sought treatment for chest pains, but physical 
examination and chest X-rays did not yield any diagnosis of a 
chest or lung disorder.  In May 1963, the Veteran was afforded 
medical care as a result of exposure to a case of active 
tuberculosis.  However, several chest X-rays taken at this time 
were negative.  His service treatment records are otherwise 
silent as to any complaints, diagnoses, or treatment of 
asbestosis or related lung problems.  On examination prior to his 
separation from service in May 1966, the Veteran did not report, 
nor did the clinical findings reveal, any abnormalities 
pertaining to the lungs.  Accordingly, the Board finds that a 
chronic lung disorder in service is not established in this case.  
See 38 C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after discharge 
is required to support the Veteran's claim for service connection 
for a lung condition.  Id.

The first post-service clinical evidence pertaining to the 
Veteran's claim consists of a July 2000 VA general examination in 
which he denied any shortness of breath or chest pains.  Nor did 
he report any other respiratory problems.  Clinical evaluation 
was negative for COPD and no other pulmonary disorders were 
diagnosed.  Chest X-rays taken in February 2003 and September 
2003 were also negative for any lung abnormalities.  

Private treatment records from Palmetto Health, dated in April 
2005, show that the Veteran was found to have a history of 
bronchospasm and dyspnea (shortness of breath) and was diagnosed 
with COPD.  

Subsequent VA medical records indicate that the Veteran has 
continued to receive periodic treatment for lung and respiratory 
problems.  Specifically, those records contain clinical findings 
of "diffuse moderate wheezing bilaterally" and a "sub 
centimeter pleural based nodule in the left mid-lung field," 
shown on X-ray.  The Veteran's chest X-rays, however, reveal no 
evidence of interstitial changes, pulmonary fissures, or pleural 
plaques.  

In addition to the above clinical findings, the record contains 
PFT results, which reflect borderline airway obstruction with no 
improvement after inhaled bronchodilators.  Significantly, 
however, no private or VA medical provider has opined that the 
Veteran's currently diagnosed lung problems were caused by 
asbestos exposure in the Navy or are otherwise related to his 
period of active service.  Moreover, his VA medical treatment 
records show that he has a long history of tobacco use, thereby 
suggesting that his COPD, bronchospasm, dyspnea, and related 
pulmonary symptoms have been caused or aggravated by risk 
factors, such as smoking, which are not related to service.  

Pursuant to the Board's remand, the Veteran was afforded a 
January 2009 VA pulmonary examination to address the etiology of 
his current lung problems.  At that examination, the Veteran 
reported a history of in-service asbestos exposure as well as a 
nonservice-related history of pulmonary risk factors manifested 
by smoking one pack of cigarettes per day for more than 50 years.  
He also acknowledged that he did not develop any symptoms of lung 
disease until the 1980s.  Since that time, the Veteran 
maintained, his lung problems had progressively worsened to the 
point where he was unable to walk more than 10-15 feet without 
experiencing shortness of breath.  He stated that he used an 
inhaler three to four times daily, which had "some moderate 
effect" in alleviating his symptoms.  Nevertheless, the Veteran 
emphasized that he was unable to engage in strenuous activities 
or perform many of the activities of daily living due to his lung 
problems.  

On physical examination, the Veteran was noted to walk fairly 
slowly.  He appeared in "no acute distress" and did not seem 
"particularly short of breath."  During a period of rest, his 
oxygen saturation level was measured as 96 percent on room air.  
His heart rate was assessed as 71 beats per minute.  
Additionally, the Veteran was found to manifest some end-
inspiratory wheezing in the lung bases, bilaterally, as well as 
some upper pulmonary rhonchi, with lung sounds that were "clear 
but distant in the upper areas."  The VA examination also 
included a cardiac echocardiogram, which revealed an estimated 
ejection fraction of 64 percent, accompanied by mild aortic and 
mitral valve regurgitation.  On PFTs administered prior to his 
use of bronchodilators, the Veteran exhibited a forced expiratory 
volume in one second (FEV-1) of 2.26, or 29 percent of predicted 
value, a Forced Vital Capacity (FVC) of 3.13, or 79 percent of 
predicted value, a FEV-1/FVC ratio of 72 percent.  Following the 
use of bronchodilators, his FEV-1/FVC ratio was assessed as 69 
percent.  The VA examiner noted that these PFT results 
demonstrated borderline airway obstruction that underwent no 
significant improvement through the use of bronchodilators.

Based upon the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with mild to 
moderate obstructive airway disease, but opined that his lung 
condition was less likely than not related to his in-service 
asbestos exposure.  As a rationale for that opinion, the VA 
examiner noted that the PFT findings were consistent with an 
obstructive airway pattern that was not typical of asbestos 
exposure.  Additionally, that VA examiner observed that the 
Veteran "had a long 50-year history of smoking one pack per 
day" and that it was "much more likely that his current 
pulmonary condition [was] related to his long smoking history 
than [to] asbestos exposure."

In February 2010, the Board requested a Veterans Health 
Administration (VHA) opinion from a VA pulmonologist regarding 
whether any currently diagnosed lung disability had been caused 
or aggravated by the Veteran's reported in-service asbestos 
exposure.  The Board also requested that the VHA opinion address 
whether any current lung disability was related to the Veteran's 
reports of ammonia exposure while stationed in Morocco, or any 
other aspect of his military service.

In a June 2010 opinion, a VA pulmonologist, after reviewing the 
Veteran's claims folder and relevant medical literature, 
determined that the Veteran had only minimal pulmonary 
impairment, which was unrelated to his reported in-service 
asbestos and ammonia exposure.  As a rationale for that opinion, 
the VHA examiner observed that, since July 2000, the Veteran had 
undergone multiple pulmonary evaluations, including PFTs that 
showed his forced vital capacity (FVC) and forced expiratory in 
one second (FEV-1) to be no worse than 79 percent and 73.7 
percent of predicted value, respectively.  The VHA examiner 
observed that those PFT results and the other clinical evidence 
of record revealed only minimal airway obstruction, which was 
attributable to the Veteran's long history of cigarette smoking.  
In this regard, the VHA examiner noted that, despite his smoking 
history, the Veteran's overall lung function was better preserved 
than most men of his age.  Additionally, the VHA examiner opined 
that the Veteran did not exhibit any symptoms of asbestos- or 
ammonia-related lung disease, specifically interstitial changes, 
pleural plaques and thickening, and pulmonary fissures and scars.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

The Board finds the opinions set forth by the January 2009 VA 
examiner and the June 2010 VHA examiner, which collectively 
indicate that the Veteran does not have a current lung disability 
related to his reported in-service asbestos and ammonia exposure, 
to be both probative and persuasive.  The January 2009 VA 
examiner's opinion was based on that examiner's thorough and 
detailed examination of Veteran and the claims folder and 
supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 
448 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and detail 
of the opinion).  Similarly, the June 2010 VHA examiner based his 
opinion on a thorough and detailed examination of claims folder 
and supported that opinion with a detailed rationale that 
expressly considered and reconciled the findings of the prior 
January 2009 VA examination and the other pertinent evidence of 
record.  Id.  Additionally, the Board considers it significant 
that the VHA examiner's opinion constitutes the most recent 
medical evidence of record and was undertaken directly to address 
the issue on appeal.  

The Board acknowledges the argument advanced by the Veteran's 
representative that the January 2009 VA examiner's opinion is 
inadequate because it "fail[s] to provide what information or 
medical reasons the PFTs showed patterns not typical of asbestos 
exposure."  As noted in that representative's August 2009 post-
remand brief, VA medical opinions must include specific reasons 
or bases for all conclusions reached in order to be considered 
probative.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991) (holding that Board erred in relying on "generally 
accepted medical principles," which it failed to explicitly name 
and discuss); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990) (Board decisions must include the 'reasons or bases' for 
medical conclusions, even those opined by the VA physician; a 
mere statement of an opinion, without more, is insufficient); 
Colvin v. Derwinski, 1 Vet. App. 171, 174-75 (1991).  
Nevertheless, the Board finds that the VA examiner's January 2009 
opinion contains a lengthy discussion of the PFT results and 
explains how those results, showing borderline airway obstruction 
with no significant improvement after bronchodilators, are 
inconsistent with an obstruction pattern due to asbestos exposure 
and more likely a manifestation of smoking-related lung problems.  
In so doing, the VA examiner's opinion provides a sufficient 
rationale, comprised of specific reasons and bases, for why the 
Veteran's currently diagnosed lung condition is less likely than 
not related to his in-service asbestos exposure.  

The Board is also cognizant of the contention raised by the 
Veteran's representative that "it is not clear what 
qualifications" the January 2009 VA examiner had to opine on the 
etiology of the Veteran's lung condition.  However, there has 
been no evidence submitted by the Veteran's representative, or 
otherwise provided in the record, indicating that the January 
2009 examiner, a medical doctor certified to perform VA 
examinations, was unqualified to render an opinion in this case.  

Even assuming, without deciding, that the January 2009 VA 
examination was deficient for all of the reasons noted above, the 
Board finds that those deficiencies were cured by the subsequent 
opinion rendered by the VHA examiner.  That opinion included a 
lengthy rationale, with specific reasons and bases for the VHA 
examiner's findings.  Moreover, that VHA examiner was a physician 
who was part of VA's pulmonary service, making him clearly 
qualified to opine on the etiology of the Veteran's lung 
condition.  Furthermore, that VHA examiner expressly addressed 
the Veteran's contentions that his current lung problems were 
caused by either asbestos or ammonia exposure in service.  In so 
doing, that VHA examiner supplemented the January 2009 VA 
examiner's findings, which only addressed the theory of in-
service asbestos exposure.  While expanding upon the prior VA 
examiner's findings, however, the June 2010 VHA opinion did not 
contradict those findings.  Nor did that VHA opinion conflict 
with any of the other pertinent evidence of record.  Accordingly, 
the Board finds that the June 2010 VHA examiner's opinion 
effectively resolved any underlying defect in the January 2009 VA 
examination and that an additional VA examination is not 
warranted.  38 C.F.R. § 3.159(c)(4).  

Based upon a careful review of the record, the Board finds that 
the evidence is against a finding of a nexus between military 
service and the Veteran's current lung problems.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

As noted above, the January 2009 VA examiner and June 2010 VHA 
examiner collectively concluded that none of the Veteran's 
current lung problems are related to any in-service asbestos or 
ammonia exposure, and the Board affords that those opinions carry 
great probative weight.  Accordingly, the Board finds that 
service connection for a lung condition, to include as secondary 
to in-service asbestos and/or ammonia exposure, is not warranted.

Nor is service connection warranted on a direct basis.  As 
discussed above, the Veteran was not diagnosed with any lung 
disability in service.  No complaints or clinical findings of 
lung problems were made at the time of his discharge.  The first 
post-service evidence of treatment for breathing problems and a 
diagnosis of COPD is dated in April 2005, nearly 39 years after 
his separation from service.  Moreover, while the Veteran 
informed the January 2009 VA examiner that he first developed 
symptoms of lung disease in the 1980s, the onset of those 
symptoms, by the Veteran's own account, is still many years after 
he left service.  In view of the lengthy period without 
complaints, diagnoses, or treatment related to asbestosis or any 
other lung condition, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the Board notes that the link between lung problems 
and smoking is well known.  The Veteran's long history of smoking 
is documented in the claims folder and was noted by both the 
January 2009 and June 2010 VA examiners as a likely causal or 
aggravating factor in the development of his current lung 
condition.  This provides further evidence against his claim.

The Board is sympathetic to the Veteran's contentions that his 
current lung problems are related to his active service, 
including to in-service exposure to asbestos and/or ammonia.  Lay 
evidence is one type of evidence that the Board must consider 
when a Veteran's claim seeks disability benefits.  See 38 C.F.R. 
§ 3.307(b) (2009).  The Veteran is certainly competent, as a lay 
person, to state that he was exposed to asbestos and ammonia in 
service.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  He 
is also competent to report symptoms of which he has personal 
knowledge, in this case shortness of breath and related 
respiratory problems, and the Board finds his account credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
Board finds that the Veteran is not competent to offer a medical 
opinion as to the cause or etiology of his current lung problems, 
as there is no evidence of record that he has specialized medical 
knowledge in dealing with pulmonary disabilities.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (layperson is generally not 
capable of opinion on matter requiring medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, 
the Board finds that the Veteran's lay statements and testimony 
as to medical causation and etiology, in the absence of any 
corroborating medical opinion evidence, lack sufficient probative 
value to establish a nexus between his current lung problems and 
his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board).

In sum, the Board finds that the preponderance of the evidence 
weighs against a finding that any current lung condition is due 
to in-service asbestos and/or ammonia exposure, or is otherwise 
related to the Veteran's period of active service.  As the 
preponderance of the evidence is against the claim for service 
connection, the benefit of the doubt rule is not for application, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung condition is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


